EXHIBIT 10.2
 
Senior Secured Redeemable Debenture
 
Original Issue Date as of:  October 31, 2011
 
Maturity Date: July 31, 2012
 
Amount: $300,000.00


This Senior Secured Redeemable Debenture (the “Debenture”) is issued as of
October 31, 2011 (the “Closing Date”) by Sionix Corporation, a Nevada
corporation (the “Company”), to TCA Global Credit Master Fund LP, a Cayman
Islands limited partnership (together with its permitted successors and assigns,
the “Holder”) pursuant to exemptions from registration under the Securities Act
of 1933, as amended.
 
ARTICLE I.
 
Section 1.01 Principal and Interest.  For value received, the Company hereby
promises to pay to the order of the Holder, by no later than July 31, 2012 (the
“Maturity Date”), in immediately available and lawful money of the United States
of America, Three Hundred Thousand and No/100 Dollars ($300,000.00), together
with interest on the outstanding principal amount under this Debenture, at the
rate of twelve percent (12%) per annum simple interest (the “Interest Rate”)
from the date of the original issue of this Debenture until paid, as more
specifically provided below.
 
Section 1.02 Optional Redemption.  The Company, at its option, shall have the
right to redeem this Debenture in full and for cash, at any time prior to the
Maturity Date, with three (3) business days advance written notice (the
“Redemption Notice”) to the Holder. The amount required to redeem this Debenture
in full pursuant to this Section 1.02 shall be equal to: (i) the aggregate
principal amount then outstanding under this Debenture; plus (ii) all accrued
and unpaid interest due under this Debenture as of the redemption date; plus
(iii) all other costs, fees and charges due and payable hereunder or under any
other “Transaction Documents” (as hereinafter defined); plus (iv) if the
Redemption Notice is given at any time between the Original Issue Date set forth
above and a date that is ninety (90) days after the Original Issue Date, then a
redemption premium equal to the then outstanding principal amount due under this
Debenture multiplied by two and one-half percent (2.5%); or if the Redemption
Notice is given at any time between a date that is ninety-one (91) days after
the Original Issue Date, and a date that is one hundred twenty (120) days after
the Original Issue Date, then a redemption premium equal to the then outstanding
principal amount due under this Debenture multiplied by five percent (5%); or if
the Redemption Notice is given at any time between a date that is one hundred
twenty-one (121) days after the Original Issue Date, and a date that is one
hundred eighty (180) days after the Original Issue Date, then a redemption
premium equal to the then outstanding principal amount due under this Debenture
multiplied by six percent (6%); or if the Redemption Notice is given at any time
after a date that is one hundred eighty-one (181) days after the Original Issue
Date, then a redemption premium equal to the then outstanding principal amount
due under this Debenture multiplied by seven and one-half percent
(7.5%)  (collectively, the “Redemption Amount”).  The Company shall deliver the
Redemption Amount to the Holder on the third (3rd) business day after the date
of the Redemption Notice.
 
Section 1.03   Mandatory Redemption.  On the Maturity Date, the Company shall
redeem this Debenture for the Redemption Amount, which Redemption Amount shall
be due and payable to the Holder by no later than 2:00 P.M., EST, on the
Maturity Date (for purposes of a mandatory redemption under this Section 1.03,
the Redemption Amount shall include a redemption premium as defined under
Section 1.02 above at seven and one-half percent (7.5%)).
 
Section 1.04 Manner of Payments. All sums payable to the order of Holder
hereunder shall be payable in lawful dollars of the United States of America at
the office address of Holder set forth in the heading hereof, or at such place
as Holder, from time to time, may designate in writing, provided, however, that
any payments due hereunder in connection with a redemption under Section 1.02 or
1.03 above, shall be due and payable by wire transfer of immediately available
US funds to an account designated by Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
Section 2.01 Secured Nature of Debenture.  This Debenture is being issued in
connection with a Securities Purchase Agreement dated of even date herewith by
and between the Company and the Holder (the “SPA”).  The indebtedness evidenced
by this Debenture is also secured by certain assets and property of the Company
pursuant to that certain Security Agreement by and between the Company and
Holder made of even date herewith (the “Security Agreement”), as well as by
certain stock of the Company pledged to the Holder pursuant to that certain
Stock Pledge and Escrow Agreement by and between the Company and Holder made of
even date herewith (the “Pledge Agreement”). The SPA, this Debenture, the
Security Agreement, the Pledge Agreement, and all other documents and
instruments heretofore or hereafter executed in connection with the SPA or the
indebtedness evidenced by this Debenture, and all modifications, extensions,
future advances, and renewals thereof, and any substitutions therefor, being
herein collectively referred as the “Transaction Documents.” All of the
agreements, conditions, covenants, provisions, representations, warranties and
stipulations contained in any of the Transaction Documents which are to be kept
and performed by the Company are hereby made a part of this Debenture to the
same extent and with the same force and effect as if they were fully set forth
herein, and the Company covenants and agrees to keep and perform them, or cause
them to be kept or performed, strictly in accordance with their terms.
 
ARTICLE III.
 
Section 3.01 Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” hereunder: (i) the Company shall fail to
pay any installment of interest, principal or other charges due under this
Debenture when any such payment shall be due and payable; (ii) the Company makes
an assignment for the benefit of creditors; (iii) any order or decree is
rendered by a court which appoints or requires the appointment of a receiver,
liquidator or trustee for the Company, and the order or decree is not vacated
within thirty (30) days from the date of entry thereof; (iv) any order or decree
is rendered by a court adjudicating the Company insolvent, and the order or
decree is not vacated within thirty (30) days from the date of entry thereof;
(v) the Company files a petition in bankruptcy under the provisions of any
bankruptcy law or any insolvency act; (vi) the Company admits, in writing, its
inability to pay its debts as they become due; (vii) a proceeding or petition in
bankruptcy is filed against the Company and such proceeding or petition is not
dismissed within thirty (30) days from the date it is filed; (viii) the Company
files a petition or answer seeking reorganization or arrangement under the
bankruptcy laws or any law or statute of the United States or any other foreign
country or state; or (ix) the Company shall fail to perform, comply with or
abide by any of the stipulations, agreements, conditions and/or covenants
contained in this Debenture or any of the other Transaction Documents on the
part of the Company to be performed complied with or abided by. 
 
Section 3.02 Remedies.  Upon the occurrence of an Event of Default, the interest
on this Debenture shall immediately accrue at an interest rate equal to the
maximum rate permitted by applicable law, and, in addition to all other rights
or remedies the Holder may have, at law or in equity, the Holder may, in its
sole discretion, accelerate full repayment of all principal amounts outstanding
hereunder, together with accrued interest thereon, together with a redemption
premium due under Section 1.02 above (at 7.5%), together with all attorneys’
fees, paralegals’ fees and costs and expenses incurred by the Holder in
collecting or enforcing payment hereof (whether such fees, costs or expenses are
incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and together with all other
sums due by the Company hereunder and under the Transaction Documents, all
without any relief whatsoever from any valuation or appraisement laws, and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Holder at law, in equity, or under
this Debenture or any of the other Transaction Documents.  In connection with
the Holder’s rights hereunder upon an Event of Default, the Holder need not
provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately enforce any and all of
its rights and remedies hereunder and all other remedies available to it in
equity or under applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
 
Section 4.01 Usury Savings Clause.  Notwithstanding any provision in this
Debenture or the other Transaction Documents, the total liability for payments
of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions, or other sums which may at any time be
deemed to be interest, shall not exceed the limit imposed by the usury laws of
the jurisdiction governing this Debenture or any other applicable law.  In the
event the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Debenture, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance due hereunder immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of the principal balance then outstanding, and the Holder
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding.  It is the intention of the parties that the Company does not
intend or expect to pay, nor does the Holder intend or expect to charge or
collect any interest under this Debenture greater than the highest non-usurious
rate of interest which may be charged under applicable law.
 
ARTICLE V.
 
Section 5.01 No Exemption.  The Company hereby waives and releases all benefit
that might accrue to the Company by virtue of any present or future laws
exempting any property that may serve as security for this Debenture, or any
other property, real or personal, or any part of the proceeds arising from any
sale of any such property, from attachment, levy, or sale under execution,
exemption from civil process, or extension of time for payment; and the Company
agrees that any property that may be levied upon pursuant to a judgment obtained
by virtue hereof, on any writ of execution issued thereon, may be sold upon any
such writ in whole or in part in any order or manner desired by Holder.
 
Section 5.02 Exercise of Remedies.  The remedies of the Holder as provided
herein and in any of the other Transaction Documents shall be cumulative and
concurrent and may be pursued singly, successively or together, at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release thereof.
 
Section 5.03 Waivers.  The Company and all others who are, or may become liable
for the payment hereof: (i) severally waive presentment for payment, demand,
notice of nonpayment or dishonor, protest and notice of protest of this
Debenture or any other Transaction Documents, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Debenture and the other Transaction Documents; (ii)
expressly consent to all extensions of time, renewals or postponements of time
of payment of this Debenture and any other Transaction Documents from time to
time prior to or after the maturity of this Debenture without notice, consent or
further consideration to any of the foregoing; (iii) expressly agree that the
Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against any collateral that may secure this Debenture in order to
enforce the payment of this Debenture; and (iv) expressly agree that,
notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Debenture.
 
Section 5.04 No Waiver.  Holder shall not be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by Holder, and then only to the extent
specifically set forth in the writing.  A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
Section 6.01 Notice.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Debenture must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a business day.  Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
business day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof.
 
If to the Company:                                                Sionix
Corporation
914 Westwood Blvd., Box 801
Los Angeles, CA 90024
Attn: Mr. James Currier, Sr., CEO
Telephone: (704) 971-8404
Facsimile: (704) 971-8401
E-Mail: jcurrier@sionix.com


With a copy to:                                                     Peter Hogan,
Esq.
Richardson & Patel, LLP
1100 Glendon Ave., 8th Floor
Los Angeles, CA 90024
Phone: (310) 208-1182
Fax: (310) 208-1154
Email: phogan@richardsonpatel.com


If to the Holder:                                                     TCA Global
Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                     David Kahan,
P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com


 
4

--------------------------------------------------------------------------------

 
 
Section 6.02 Governing Law.  This Debenture shall be deemed to be made under and
shall be construed in accordance with the laws of the State of Florida without
giving effect to the principals of conflict of laws thereof.  Each of the
parties consents to the jurisdiction of the U.S. District Court sitting in the
Southern District of the State of Florida or the state courts of the State of
Florida sitting in Broward County, Florida in connection with any dispute
arising under this Debenture and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.
 
Section 6.03 Severability.  In the event any one or more of the provisions of
this Debenture shall for any reason be held to be invalid, illegal, or
unenforceable, in whole or in part, in any respect, or in the event that any one
or more of the provisions of this Debenture operates or would prospectively
operate to invalidate this Debenture, then and in any of those events, only such
provision or provisions shall be deemed null and void and shall not affect any
other provision of this Debenture.  The remaining provisions of this Debenture
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced, or disturbed thereby.
 
Section 6.04 Entire Agreement and Amendments.  This Debenture, together with the
other Transaction Documents, represents the entire agreement between the parties
hereto with respect to the subject matter hereof and thereof, and there are no
representations, warranties or commitments, except as set forth herein and
therein.  This Debenture may be amended only by an instrument in writing
executed by the parties hereto.
 
Section 6.05 Binding Effect.  This Debenture shall be binding upon the Company
and the successors and assigns of the Company and shall inure to the benefit of
the Holder and the successors and assigns of the Holder.
 
Section 6.06 Assignment.  The Holder may from time to time sell or assign, in
whole or in part, or grant participations in, this Debenture and/or the
obligations evidenced hereby without the consent of the Company.  The holder of
any such sale, assignment or participation, if the applicable agreement between
Holder and such holder so provides, shall be: (i) entitled to all of the rights,
obligations and benefits of Holder (to the extent of such holder’s interest or
participation); and (ii) deemed to hold and may exercise the rights of setoff or
banker’s lien with respect to any and all obligations of such holder to the
Company (to the extent of such holder’s interest or participation), in each case
as fully as though the Company was directly indebted to such holder.  Holder may
in its discretion give notice to the Company of such sale, assignment or
participation; however, the failure to give such notice shall not affect any of
Holder’s or such holder’s rights hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 6.07 Lost or Mutilated Debenture.  If this Debenture shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Debenture, or in lieu
of or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.
 
Section 6.08 Waiver of Jury Trial.  THE COMPANY AND THE HOLDER HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION BASED ON THIS DEBENTURE, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH, THIS DEBENTURE OR ANY OTHER TRANSACTION DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF OR BETWEEN ANY PARTY HERETO, AND THE COMPANY AND THE HOLDER AGREE AND
CONSENT TO THE GRANTING TO EITHER PARTY OF RELIEF FROM ANY STAY ORDER WHICH
MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER OR THE COMPANY, AS THE CASE MAY BE,
AND TO ASSIST HOLDER AND THE COMPANY IN OBTAINING SUCH RELIEF.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR HOLDER ACCEPTING THIS DEBENTURE FROM THE COMPANY
AND FOR THE COMPANY ISSUING THE DEBENTURE TO THE HOLDER. THE COMPANY’S AND
HOLDER’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.
 
[Signatures on the following page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.
 

 
SIONIX CORPORATION
     
By: /s/ David R. Wells
 
Name: David R. Wells
 
Title: President & CFO

 
 
7

--------------------------------------------------------------------------------

 